Citation Nr: 0717964	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits for the 
appellant as well as L.V.M., Jr.; L.O.M.; T.S.T.; A.E.T., the 
veteran's dependents.


REPRESENTATION

Appellant represented by:	None

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 Special Apportionment Decision of 
the VA Regional Office (RO) in Cleveland, Ohio.  In December 
2003 and October 2004, the Board remanded this case.  


FINDINGS OF FACT

1.  As of June 2004, the veteran and the appellant divorced 
and he was granted residential and legal custody of L.V.M., 
Jr., and L.O.M., his natural children by the appellant.

2.  Prior to June 2004, L.V.M., Jr., and L.O.M., lived with 
the appellant; T.S.T. and A.E.T. resided elsewhere and with 
neither the veteran nor the appellant.

3.  Prior to June 2004, the veteran was reasonably 
discharging his responsibility to his dependents.

4.  Prior to June 2004, the appellant did not demonstrate a 
financial hardship to the extent that would warrant a special 
apportionment.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation benefits to the appellant on behalf of herself 
as well as L.V.M., Jr.; L.O.M.; T.S.T.; A.E.T., are not met.  
38 U.S.C.A. § 5307 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.450, 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106 
(West 2002 & Supp. 2005), 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

VCAA letters dated in February 2005 and April 2006, were sent 
to the veteran and the appellant, respectively, and fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran and the appellant 
were aware that it was ultimately each of their 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the veteran and the appellant 
to provide any relevant evidence in the veteran's and the 
appellant's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letters were not sent prior to the initial 
adjudication of the claim, this was not prejudicial to the 
veteran and the appellant since they were subsequently 
provided adequate notice and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided in December 2006.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the veteran and the appellant were allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice came after the 
initial adjudication, there is no prejudice.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).

The pertinent records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran and the appellant have both failed to respond to the 
VCAA letters and to furnish requested information.  If a 
claimant wishes help, he or she cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining the putative 
evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

No benefits are being granted pursuant to this decision.  
Thus, any questions as to the appropriate effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Under 38 U.S.C.A. § 5307, if the veteran is not residing with 
his spouse and/or if the veteran's child is not in the 
veteran's custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
to the veteran's spouse if they are not residing together and 
for the veteran's child if the child is not in the veteran's 
custody, and the veteran is not reasonably discharging his 
responsibility for the spouse's and/or child's support.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  

The veteran and the appellant were married in March 1993 and 
had two children together, L.V.M., Jr. and L.O.M.; also, the 
veteran was the stepfather of the appellant's other two 
children, T.S.T. and A.E.T.

The veteran is 100 percent disabled due to post-traumatic 
stress disorder (PTSD), has been determined by VA to be 
incompetent, and has a fiduciary to handle his financial 
affairs.  

In July 2000, the appellant requested an apportionment of the 
veteran's benefits on her own behalf and on behalf of the 
four children.  At that time she reported that her monthly 
income was $574 in Social Security Administration (SSA) 
benefits and that her monthly family expenses were $2080.  
She indicated that the veteran's monthly income was 
approximately $3400 from SSA and VA benefits.  She stated 
that she was living in financial hardship circumstances with 
the children.  

In response, the veteran's fiduciary responded that the 
appellant was living with another man and engaging in illegal 
activities.  He alleged that monies would not be used for the 
children, but rather for the purported activities.  He 
further indicated that although there had been Order of 
Support, it was invalid due to due process violations, which 
has since been shown to be the case.  A copy of the Order of 
Support showed that the veteran had been ordered to pay 
monthly support to his two natural children in the amount of 
$428.75 per child and spousal support of $750 per month.  In 
another document, the fiduciary indicated that the children 
were currently living with the veteran.  The Board notes that 
the Board has no jurisdiction to enforce any decisions made 
by State courts.  Any action regarding such matters should be 
taken up with those courts.

In response, the appellant, through an attorney who no longer 
represents her, indicated that she had custody of the 
children.  She reported that the veteran was not paying the 
court ordered support.  She indicated that her monthly income 
of $584 from SSA was below the poverty level.  She proposed 
that an apportionment of $1023 should be made.  She indicated 
that the house was in foreclosure and she had filed for 
bankruptcy.  

A VA field investigation was ordered in this case and was 
conducted in February 2002.  The field investigator 
determined that the appellant had two, not all four, children 
living with her.  Her two older children were not residing 
with her.  The field investigator indicated that the 
appellant's monthly income from SSA was actually $610 and the 
veteran was providing $200 weekly in support (or $800 per 
month).  Thus, the monthly income was $1410.  In addition, 
the veteran also provided, through the fiduciary, for 
incidental support for clothing and toys and other items, on 
an as needed basis.  Copies of negotiated checks were 
provided.  The appellant was no longer residing with her 
former boyfriend, but with a neighbor to whom she had only 
paid $50.  The appellant was making payments on overdue 
bills.  It was also determined that the veteran and the 
appellant planned to reconcile and spoke on the telephone 
several times during the field investigation.  The veteran's 
income from SSA and VA was $3533 per month.  The field 
investigator indicated how the fiduciary planned to disburse 
those funds when the veteran and the appellant reconciled.  A 
townhouse had already been rented for them.  The field 
investigator recommended that an apportionment not be made as 
the veteran was already making weekly payments and since a 
reconciliation was underway.  

However, the veteran and the appellant did not reconcile and 
divorced in June 2004.  The court determination reflected 
that the veteran was the residential and legal custodian of 
the two minor children of the marriage.  Neither party was 
ordered to pay child support.

Additional financial information was sought from both 
parties, but neither party responded.  

At this juncture, the Board notes that the veteran is not 
required to pay any monies to the appellant following the 
divorce.  Also, the veteran currently has custody of his 
children and is providing for them.  However, the Board must 
consider whether an apportionment was warranted prior to the 
date of the divorce and the grant of residential and legal 
custody of the two minor children to the veteran.  

The initial issue is whether the veteran was reasonably 
discharging his responsibility for the appellant and the two 
natural children who were living with her, prior to June 
2004.  The record demonstrates that the appellant was 
receiving $800 a month from the veteran for herself and the 
two children.  This amount appears to be a credible financial 
amount for monthly expenses for the children, based on the 
financial reports and other evidence.  The Board notes that 
this amount totaled approximately 1/3rd of the veteran's VA 
benefits and the veteran actually provided additional monies, 
in excess of that amount.  As such, the Board finds that the 
veteran was reasonably discharging his responsibility for the 
appellant, L.V.M., Jr., and L.O.M. during the period in 
question.  As a result, the Board finds no basis to award the 
appellant apportionment of the veteran's benefits under § 
3.450.  Id.

While 38 C.F.R. § 3.450 requires a finding that a veteran is 
or is not reasonably discharging his duties to provide for 
his children, 38 C.F.R. § 3.451 has no such requirement.  
Therefore, the Board must consider the issue of whether a 
"special" apportionment which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  In order for a 
special apportionment to be warranted, hardship must be shown 
to exist.  Hardship contemplates an inability to pay for 
essentials such as food, clothing, shelter or medical 
expenses.  Such deprivations are not shown in this case, and 
there is no hardship.  The veteran was providing for these 
necessities.  The appellant failed to inform VA that she was 
receiving those funds from the veteran.  The appellant did 
not accurately report her income or her expenses.  For 
example, the appellant also listed in her monthly expenses 
$200 in clothing, which the veteran was providing for the 
children already.  She also listed $200 in other expenses 
which she failed to explain.  She simply did not provide the 
correct information for income and expenses.  Although she 
has been requested to provide additional information, she has 
failed to do so.  The Board cannot speculate as to the 
correct amount of income and expenses for her.  Consequently, 
a special apportionment under § 3.451 is not warranted.

For the foregoing reasons, the Board concludes that the 
criteria for an apportionment of the veteran's VA benefits to 
the appellant on her own behalf and on behalf of L.V.M., Jr.; 
L.O.M.; T.S.T.; A.E.T., are not met. 38 C.F.R. §§ 3.450, 
3.451.



ORDER

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits for the appellant as well as 
L.V.M., Jr.; L.O.M.; T.S.T.; A.E.T., is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


